OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment on scope

Due to the title referring to the design as a set, and due to the inclusion of a reproduction which discloses the design as a pair, the scope of the design is understood to extend to a set of two of the wireless earworn devices together. 

Under the law a design patent covers only the design disclosed as an entirety, and does not extend to patentably distinct segregable parts. Ex parte Sanford, 1914 C.D. 69, 204 OG 1346 (Comm’r Pat. 1914); Blumcraft of Pittsburg v. Ladd, 238 F. Supp. 648, 144 USPQ 562 (D.D.C.1965). Furthermore, only a single claim is permissible in a design patent application.  In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  

For this reason, the present application is understood to seek protection for the ornamental appearance of both components of the article together, as pictured in reproduction 1.7, with reproductions 1.1 – 1.6 understood to be disclosing individual components of the design in isolation for the purpose of clarity.

Foreign Priority 

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Europe 01 May 2021. It is noted, however, that applicant has not filed a certified copy of the EM008524714 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Objection – Title

The title of a design being claimed must correspond to the name of the article in which the design is embodied or applied to (MPEP § 1503.01 and 37 CFR 1.153 or 37 CFR 1.1067). The title supplied by the applicant, “set of wireless ear-worn audio device”, both contains incorrect plural agreement and also is not a known description for the article included in the application. The title must describe the article as it is generally known by the public. The feature statement in the specification refers to the design as a “set of earphones”, which is a more widely understood title and is an acceptable substitute with antecedent basis in the application.
 
Therefore, for clarity and accuracy, the title must be amended throughout the application (as in the specification and claim), original oath or declaration excepted, to read:
 
--Set of Earphones-- or –Set of Wireless Earphones--
(Or a similar title with antecedent basis within the application)

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically, the present application is understood to seek protection for the ornamental appearance of both components of the article together, as pictured in reproduction 1.7, with reproductions 1.1 – 1.6 understood to be disclosing individual components of the design in isolation for the purpose of clarity. Therefore, the descriptions of reproductions 1.1 – 1.7 must be amended to clarify that they are included for the purpose of showing components of the full design in isolation and that the disclosure of reproduction 1.7 shows the claimed design in its entirety.
Therefore, for clarity and accuracy, the descriptions of the reproductions must be amended. Suggested language follows:
--1.1 : Perspective, showing one component of the (Amended Title) in isolation for clarity
1.2 : Top, showing one component of the (Amended Title) in isolation for clarity
1.3 : Front, showing one component of the (Amended Title) in isolation for clarity
1.4 : Right, showing one component of the (Amended Title) in isolation for clarity
1.5 : Back, showing one component of the (Amended Title) in isolation for clarity
1.6 : Second perspective, showing one component of the (Amended Title) in isolation for clarity
1.7 : Perspective, showing the full (Amended Title) in its entirety--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II)). Therefore the following statement should be canceled:
 
[[Set of earphones with a decorative ring as unique design; looking from the top-view, the ratio between the width of the decorative ring and the diameter of the entire product is between 20% and 25%; the products are sold in a set of 2 items.]]

(3) A tonal background appears behind the article in the reproductions. Descriptions of the reproductions are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II). For clarity, a feature statement is required to describe the relationship of this background to the contents of the claim. The statement should be inserted into the specification, following the descriptions of the reproductions and preceding the claim statement. The following wording is suggested:
 
--The neutral tonal background disclosed in the reproductions forms no part of the claimed design.--
(Or a similar statement which clearly discloses the status of the background in the disclosure)

(4) The application contains at least one color drawing or color photograph. The specification has been amended to include the following language as the first paragraph of the brief description of the drawings section:
-- The file of this patent contains at least one drawing/photograph executed in color. Copies of this patent with color drawing(s)/photograph(s) will be provided by the Office upon request and payment of the necessary fee. --


Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The appearance of the design is drawn inconsistently, resulting in an inconsistent claim. Specifically, a circular recess appears on the rim of the upper surface of each component of the design in reproductions 1.1, 1.6, and 1.7, where that surface is visible. However in reproduction 1.2, the circular recess is not included. This might be an error introduced by the method of tonal shading used in the drawings, but despite this it is the responsibility of the applicant to ensure the design claim is consistently disclosed regardless of the method of rendering.

    PNG
    media_image1.png
    728
    1260
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    642
    740
    media_image2.png
    Greyscale

The applicant may overcome this rejection by correcting reproduction 1.2 for consistency of appearance with the disclosure of reproductions 1.1, 1.6, and 1.7.

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922